Citation Nr: 1737846	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-45 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Air Force from March 1963 to May 1968.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2013 rating decision of the VA Regional Office (RO) in Chicago, Illinois.

The Veteran initiated an appeal as to the issue of entitlement to service connection for bilateral hearing loss, however, the Veteran did not include bilateral hearing loss in his August 2016 VA Form 9 substantive appeal.  Therefore, for bilateral hearing loss is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is due to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition (such as tinnitus as an organic disease of the nervous system) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

II. Analysis

The Veteran contends that he has tinnitus due to acoustic trauma suffered while in service.  The Board concedes the Veteran was exposed to in-service acoustic trauma in connection with flight operations.

An August 2016 letter reflects a private medical opinion that the Veteran's tinnitus is related to the Veteran's service.  The physician noted that the Veteran was exposed to jet engine noise in service, and MRI examination revealed no other contributing factors to the Veteran's tinnitus.

A June 2016 VA examination reports reflects a medical opinion that the Veteran's tinnitus is not related to service, as the Veteran's tinnitus is due to hearing loss that is not related to service.  The VA examiner noted the Veteran presented normal hearing levels in service, and stated there was an insufficient scientific basis to support delayed-onset hearing loss long after noise exposure.

Service treatment records are negative for complaints of tinnitus.  However, the Veteran has contended that he began suffering from tinnitus as early as 1966, and that he did not seek treatment so as not to jeopardize his flight status.  The Veteran is competent to attest to experiencing tinnitus.

The Board has weighed the conflicting medical opinions, the Veteran's lay statements, and available medical records.  The Board finds the evidence to be in relative equipoise.  As such, reasonable doubt shall be resolved in favor of the Veteran, and the claim granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


